Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 1 of 30

{-

Pro Se 4 (Rev. £2/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

 

UNITED STATES DISTRICT COURT:
Ss for the
Middle _ vistrict or Pennsylvania
Division
Case No. ‘Ss 4 cv 3 8¥
GLEVEL AN D THOR ADAM S (to be filled in by the Clerk's Office)
Plaintiffs) . .

. (Write the fall name of each plaintiff who is filing this complaint,

if the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional F | LE D
page with the full list of names) SC R ANTON

-V-

“See Attached ”.

Defendani(s)

(Write the full name of each defendant who is being sued. ifthe °

names of all the defendants cannot fit in the space above, please
write "see attached” in the spece and attach an additional page
with the full list of names. Do nat include addresses here.)

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

Nee ee et ee et ee ee ee ee ee ee

MAR 04 2019

ber
PER S 1)

DEPY¥TY CLERK

(Prisoner Complaint)

 

 

’ forma pauperis.

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits ofa financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness Statements, or any
other materials to the Clerk’s Office with this complaint. °

in order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

 

Page 1 of 11

 

 
 

Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 2 of 30

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Pris oner)

lL The Parties to This Complaint

 

A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed,
Name ~ Cleveland Thor Adams
All other names by which :

,,_ you,have been known: Tulius Montez Dubose.

, ID Number UT BO-00 (
Current Institution USP Allen Wood . :
Address P.O. Box 3000 _

White Deer PA 17377-3000
~  Ciy State - ' Zip Code

' B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include:
the person's job or title (i known) and check whether you are bringing this complaint against them i in their’
individual capacity or official capacity, or both. Attach additional pages. if needed.

 

 

 

 

 

 

Defendant No. |!

Name » dady Meehan- Bennet

Job or Title (i known) ‘Physician

‘Shield Number’ :

Employer . ‘Federal Busta oF: Prisons

Address 7 , PO. Box 3900

white Deer. PA V1399

City « os State. “ip Code.

Br q] Individusl capacity | Ue Official capacity

My

7 Defendant No. 2

Name ar Halt agpe
——. Sobor Title (known) PhysiclAN .-

 

 

 

Shield Number .
Employer, Podoral Bureau of Prisons
Address P.O. Box 3500

 

PA 1397

City State Zip Code
x Individual capacity [_] Official capacity

Page 2 of 11

 

 
 

1
Pro Se 14 {Rev. 12f 16) Complaint for Violation of Civil Rights (Prisoner)

II.

Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 3 of 30

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

Defendant No. 4
Name “{
Job or Title ¢fknowa)
Shield Number
Employer
Address

Basis for Jurisdiction

Scampone
Medical assistant

 

Federal Bureau of Prisons
P.O. Box 3500
white Deer PA 1727
ty

State Zip Cade
{XI Individual capacity | Official capacity

Brian Buschmans
Medical Doctor

Federal Bureau of Prisons
P.O. Box 3500
White Deer PA 171387

City State Zip Code
[x] Individual capacity CI Official capacity

 

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v, Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.

A.

Are you bringing suit against (check all that apply):

i Federal officials (a Bivens claim)

] State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

N/A

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Sivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page J of 11

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 4 of 30

 

+

 

 

the Parties to this Chinplain

 

 

B. the Defindant(s) Continued po |

 

Defendant No. 5

 

 

 

 

 

 

Name C. Trume
Job or Tit Registered Nucse_
Employer. Federal Bureau_of Prisons
Address P.O« 3500
white Deer pa kta
City State Lip code

 

 

® individual capacity:-c official capacity

 

OO Defindant No. (o

 

 

 

 

 

 

NAMe C. Williams
dob og Title Psychologist
Employer Federal Bureau of Prisons
Address P.0. Box .3500 | :
White Deer _-_— ~PA 12997
City State ZIP Code,

 

m individual capacity D official capacity

 

 

Defendant No.l

 

 

 

 

 

 

 

Name S, Prutz MAN
Job or Title ae A
Employer Federal Bureau_of Prisons
Address P.0. Boy 3500 -
| white Deer PA ss FT
City _ State Zip code

 

w individual capacity D official Capacity

 

 

ehendant Nos ¥

 

 

 

 

 

 

 

 

NAME Gene Beasley
Job or Title Warden | :
Employer Federal Bureau of Prisons
Address P.- Box 2500
White Derr 2 VSSQ
City State zip code

 

 

w individual CAPACITY OD official capacity —

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 5 of 30

 

the Parties +o this Complaint:

 

 

B. the Dekendanct-¢ S)__Continued po @

 

Do fend ant No, q

 

 

 

 

 

 

Name __ Ss Gibson

Job or litle Associate Wardens

Emolover Federal Bureau of Prisons -

Address P.O. Box 2500 :
White Ozer PA 1277
City. State Zi p_Code.

 

 

 

er ‘individual capiihy Bail Cxpaciiy

 

 

OD Bint da mat No.0

 

 

 

 

 

 

 

 

Name S. Dliler |

Job or title Associate. Warden

Emp loyer Federal Bureay of PNSONS

Address P-0- Box 3500 |
white Deer PA rI¥<]
City State Lip Code.

 

Bl individual capacity OD official Capacity

 

 

 

Defendant Nod

 

 

 

 

 

 

 

NAMs __ John Doe (s)
Job or Title Correctidnial Health Services. Staff
Employer Federal Bureau of Prisons

| Address - P.O. Box 4500

‘ , - white Deer PA 11887
City State Zip Code

 

exindividual Capacity id Official Capacity

 

 

 

Defendant No. f2

 

 

 

 

 

Name, _Brosacd
Job or title Correctional OFFicer
Emplover_ Federal Bureau of PriSoNSs
Address _- P.O. Box 3500
Ywhite Dear PA t¥ 87

 

_ City. State Zip Code
individual capacity Uofficial Capacity

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 6 of 30

 

 

 

e Yarties to this Coual haat

 

 

 

 

 

p,, The Defendawt.(s)__Covtinued.. £3 3.

 

 

 

 

 

 

 

 

 

 

Dofindant 0.13

NAMe PensyL

Jobortith - Correchonal officer

Employer _- _— Federal Bucery of Prisotys |

Address _- —P-0- Box 3500 oo
: White Deep PAT (

 

City State ~. “Zip Code -

 

bY individual capacity o oFFicial CA pacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Yebendand No, 4
NAMe. : Duraty_
Job or Tithe _ Lieutenant
Employer | Federal Bureau of Prisons’
Address 0.0. BOX 3.500 a
white Deer PA- 1% %7
City. Shale __ ZIP Code
| Bindividua ual capacity official Capacity
_ cPndank No. | 5
AMe 0hn Ones) |
dob or Title Correctional OFPicecS
Employer. Feder! Bureau_oF Prisons
Address __P.0: Box 3500
“White Neer PA CLS87

 

 

City ss State Zip Code

 

 

 

e Individual Capacity 0 official Capacity

 

 

Defe Taal No. GQ. 7

 

 

 

 

 

Name . Rakowsk |
Vob or Title Liguteyant
EMPployer Federal Bureau of Prisons
Add tess _ D.0- Box 3500
_. white Deer PA. JIRF7
City State. Zip Code

 

 

 

 

 

| wd vidual CApACILY Copficial « CAPACITY.

 

 

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 7 of 30

 

 

lL The Farties 4 the ComalainE

 

The. Defendant(s (3) Confined po Y.

 

Defovdant No. [7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAM2 | aE Mule . po
dob or Title Bdvincrd ‘ asel-Boycholoalst ne tet
Employer ___ Federal Bureau of Prisons bee
Address P-0- Boy 2900 edie
Vee. White Deere PA 11987
oo City , State Zip Code _
pone Ve Btindiuidual- Capacity CLO ci. ht npkel
Defondant Nols rr
NAMZ R. Rishel ; |
Job oc Title Registered Murse_ os
Emeloyer Federal Buremu:oF Pristns_«
Address P.0. Box 3500 we,
White Deer pz _ F137
City State “Z) p Code.

 

- STivdividual Capacity nOFfficial Capacity

 

 

 

| Defendant No. 19 -ta-Lesher-

 

 

 

 

 

 

Name M.Lesher
Job or title Registered Nurse.
Employer Federal Bureau of Prisons
Address -_ f£.0. Box 3500
white Deer DA nae
City State Lip Code

 

 

 

 

 

 

BYindividuel CapacityO OFficial Capacity

 

Dikadank No. 20

 

 

 

 

 

NAME Boyer
Job or title Coprect tonal OPPicer
| Emelpyer: Federal BureAu of Poisons
Address: P.0- Box 2500
white Deer PA T1187
City StaAre. Zip Code

 

 

 

 

 

individual Capacity BoFficial Capacity.

 

 
 

Case 3:19-cv-00388-RDM-DB Document. Filed 03/04/19 Page 8 of 30

 

+

 

 

Lathe Pactizs to this Complaint
6. The Defendants) Continued P95.

 

Defendant No.2!

 

 

 

 

 

 

NAme Nu Kinsbe
fob oc Title chief psychologist
Emeloyer Exderal Bureau: 6f Prisons
Address P.O: Box 4500.
white Deac PA VU 7
City State Lip Code

 

individual capacity @ official Capacity

 

Defendant No. 22

 

 

 

 

 

 

 

 

 

Ni Atak Friant
Jtb on Titk Corr-ectinrad OFF cer:
_Emoloyer Federal Bureau of Prisons
Address P.0- Box 39600 |
white Neer UP kia)
City _ Sturte “Lito Cocke

 

 

individual Crpacity © OF Pi cal Capacity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 9 of 30

 

II.

IV.

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, ‘of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

Each Defindant isa federal employee ACtia vider Color of federal law

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check aif that apply):
Pretrial detainee

Civiliy committed detainee

immigration detainee

OOOO

Convicted and sentenced state prisoner rer

x

Convicted and sentenced federal prisoner

\
C] Other (explain)

 

Statement of Claim i.

+ T

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all retevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

N/A _

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

USP Allenwwood

Page 4 of II

 

 
 

Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 10 of 30

        

 

rise to

imate time did the events gi

hat date and

i fom

     
     

   

    

~

 

 

D. What are the facts underlying your claim(s}? (For example: What fo you? Who did what?
Was else involved? Who else saw what l

 

V. Injuries

If you sustained injuries related to the events alleged above, describe j es and state what medical
ifan uired and did or did not receive.

  
  

 

VI. —iRelief

State briefly what you want the court to do for you. Make no legal arguments, Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual and/or punitive damages claimed for

 

Page 5 of 11

 
 

 

 

FV, ISSR SORE ROM PE Document Filed 0s0471g Page TI oF 30
Dfacts of Claims Continued pg

 

 

 

 

 

 

On BHO, Plaindi Ff provided subjective Kyowledge of Serious Medical condition: to

di Holt-2Apple during Moning ivsulin-Sick Call who then hand deliveted the writen
Sick call reauest direclly tot Benet at Hrat time AsKivg J- Bennet if She feceived
Plaintiffs fist sick cal compl laint that Plain ifE provided to 8B Buschiaew while. ON

 

 

 
   

that she did not receive that sick Cell (pawwst fiom B. Buschman The intent ional
denial avd delay ftom }-3)-10 by TBonwer has had detrimental effect on Plaintiff
Subjecting Plaintiff +p increased chronic pain inlefttesticle thon the Plaintiff was
Sexually Assaulted oy 27-19 increasing the existing chrowic_ PAIN And Sutellinvg iN
the left testicle +o an unconstitutional degree as the Seyual assault Assessment
fevealed ine lump on left testicle with chronic pain On Z- +19 during rug

 

 

 

 

 

 

 

 

 
 

Twas Slt Assaulted on 72-19, wAS iN exctubatine ppiN, And did Ne have
Access to Huloxetive prescribed Foe prin_AS RB. Reotsk) confiscated the Sele
Carry Medication intentionally interfering with PleintifPs prescribed medication.
On Z: N-1@ ducing Moetving imsuliny - Sick Call t submitted A ‘Sick call Quest to
‘ C 1 ¢, Ly . ch
loft testicle And Swllinc From sexual Assault on 2-7-! 19, ON 2-13-19 aun Morstinug
iysulin~Sich call Ltsubwitted a sick call request ty A Pedro complaiminsg Mok
Increased chromic pain in left testicle and Swelling trom sevual assault on e114.
On 2-19-19 durina morning insulin ~Sick call, su
to Dh Bennet and. vecbadlyy complained of increased chromic pain in left testicle. and
welling from Sexual ASSAUH: on 2-7- ~19_And wot having Access to Duloyetive,, the
medication plesceibed Stl catty by T Benet for pain, due to intentional

Nane pele ed meditation b KK Oo A vittaholdina

Ban Stated © You Afe scheduled to be Seen, “but as ofdate IX have uct been Seon,

* intewtionally denying And delaying prompt Medical treatvevt to PlaiutEP on
1-21-10 AS TeBennot inv the Health Serwices Hospital duting g morning insulin~Sick
call while Plaintiff was on Suicide Watch possessed subjective Knowledge that |
PlaintiFff refused insulin three times on I-19 -19, +hree times owl2049, And
WAS COMP) Ai Ning of chest PAINS ANd increased hee cate. Al! wight ty
mortving OF 29 and currently Non-fesponsive to T-Bennets verbal
Commands Move, <j. Bennet informed custody SHAE,

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 
 

es |

= Sebe Poh os WPR OM B Document 1 Filed Os/04719 Page 12 of 30
[Facts of Claims Continued pg 2

 

 

 

 

 

 

 

 

 

 

Known Substantia| risks of Serious har posed to the Sans health

 

pd Satety by cof to orde stafP to secure Hie PlaintrAE _|
ip Conchuc iy fan Bb ts or ASSessMeNtS,
uring A U

Sulcidal stALus. ieouiring twenty foue tue WAtch.

        

 

  

4 ATIVAN ») Plain ) ANG INTE
fering with aresenilsd medica isnt Com l- i -iq tp 2-21-19 or Plain tiBs ptesrib-
ed medications which were discontinued -for alleaed NON-Compliance. by Ctr Cump,

- Boat Possessed subjective Knowledge of P) Aintiffs serious Medical conditions
Fequifing medications +o be reinstated and Plainti€t beina on Suicide watch
inthe “Health Seruices Hospital from 1-9-19 to }-29- “19, hut intewhonally
exposed Plaintiff ty the substantial cisk of serious hari by Not eprescribing
the discontinued prescriptions for Vewlafaxive (150 ma\ and Oxcarbazapen Ngee
(3020m9), Complete abandowlwa those pill line medications Subjectivg
Dinimiif to twereaSed chromic diabetic neuropathy, chronic pal,
Atxlety, (aCANOIA, depression, Post Traumatic Stress Disorder, Suicidal
thoughts, hallucinations, ON 2-4-19 Abter a twenty three day delay,
Bennet, due to Apersowal dis Agrins+ Plaintiffs history of onudaaing iny
Sexual Act with female Stat, instead oF cestacting pcevinus pill. inte
medicrtisns now interfered with Dlaind ffs prescriptions and  pfescribed
ON Medication Slr Carcy to eliminate Plaintiffs: access tp pill binge.
(Duloxetine Z0ma), PlaintifP svotified J: Holtz apple accompanied hy Scampoive,
ON 2-3-19 , Twaldeman on 2- 9-19 during PREA. Assessment J: Holtzapple
Accolpawied by Scampont on 2-11-19, A. Pedro ons 2Bld i Benwet ony
2-14- Iq, APedro onc 2-)5~ 19, ct Bewnot ons 2-14 19-19, And informed. Al Ustabf
Hnat QR.Rakowski mAs withholding SelF.carpy medication Duloxetine.
Since 2-72-19 CAUSING Plein ti fl Yetrimental effect of missing doses
CAUSING imoreased chronic diabetic. Neuropathy, chrawit pain , anrie ky,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

paranoia, depression, Post Traumatic Thess. Disocder, suicidal ShnughtS,
hall uciwvationS, amd loss of concentration leading to Panic attacks.
Lanorincg And completely disregard | ing Plaintiffs seclous medical conditions,

 

 

 

 
Case 3:19-cv-00388-RDM-DR Document 1 Filed 03/04/19 Page 132 of 30

:
TV, Statement of Claim
: . Facts of Claim Coutinued pg 2

i Perinat inthenHonuel by I niemfeced with presce! iptlon she prescci bed 0 Co
Far RuReKowskl nuteastlonetly interfering with prescription ,awd to cause
Plaintiff pain for PlaintFes “history and for Plaintiff previously exercising
protected eight fo petition) the govertument for redoess Against FT Benmet ~
and B. Buschman for festriccinug Soft shoe PASS for Plainti Lf to substandinl
risk of Senous harm, U- Benner Never poole actton with putting An. ofder jy
tothe Pharmacy for _Duloxedive. 20g and on 2-2I-19 when PlainthPe
fpceived self Canty medication it was’ omg instead of BO MQ «
*Tutenitiowally denied aud delayed prompt medical treatnaort ,jartenstionll interfered
with prescribed trostment specifically Plaintiffs previously prescribed Soft Shoe.
ASS And diabetic soft shoes, dk Benno | possessed Sublective Know ecloo, of the
Diainti ks Serious medical conditlonsdiabetic weuropathy aac Type One Dinheles,
the Plpintiffs Ofeviow Of INGiHONS fesultiva tom In 4 ed bDOrOS -TNé
_ Plaintiff reported foot conditions. resi uiting-From institution. Is Ued boots AF
Us P Allen wood, Aud the substantiel risk of infectious that lead to Amputations ,
_____ but T-Bone ignored And disregarded these Known Suubstastied risks of Serious
harm posed to Blaintiffs health and Satety by not renewing Plain tif soft
Shoe DAES of ISSUING Plain tiff So£t diabetic shoes,
bY) Defendant ‘wnifer Hol teapple PA acted deliberately indifferent
Howards the Dininhifts serous Medical seeds by
' Tvtentiowally den yleug Awol delaying prompt mec cal teeatrent to Plaintiff
for increased ‘Chromic palN in left testicle pesuitiog from Tevual assault (PREF
occuring aw 27-19, TF: Holt zapple Accompanied by Sean pone emedical assisfant,

fecetved “subject?us Kno ledge vaca fe Plnintiet on 2cHl4 persone
| eft testicle, |

 

 

 

 

 

 

PALG ‘A dite 4 H i CG NEOh IC.
NOM-ACee Py Du loxeH ne Mt Ana
that no other Stoff haut bos nie need “about sexu nape al bamgdl

 

ANd SCAmpONe. LoNored my report of the Sexual A schult the Serious
Medical condition, and ‘the non-access to self CALLY medication for
DAIN denyig me Due Process of Law violatina ELEth Amendmentt
| Noht. The intewtional delay by Helttapple And SAM pONe
wAs due to 4 pecsonal bias Agalust. Dla instifls. history of 2NGAGING in Seyual
Acts with Female SHRPF whioh Ley both are AwA ne of per BEMR
 

 

 

TY Cae Te-cv YOR ERY DP Document I~ Filed sal Page 14 oF 30
D, Facts of Claims Continued Fa Y

 

 

 

 

 

2 Trtentionally interfered with prescribed ned ication for pain Duloyerive 20mg
by fecetuina cubiective Knowledge from Plaintif F of cecent Sexial assault ~
CPREAD, imcreased chrowic pains in_loft testicle ftom sexual Assault, Amd
_____ current nuni-Access to Duloxetine, which was presce ibed for pal, ducts
inte rferance. by R.RakKowskt withholding the prescribed medication. the
elo increased ‘the Chromite pains that Las posed to PiRINLEE as 4 resultof
the pre-existing chrowle pay is left testicle, glus the sexual assault,
Hereby lnavina 4 defeimental effect thad was obvious during PREA
Asxess ment reves live the lume located on lott testicle.”
C) De feod ant Scam powve , Medical assistant, acted deliberately indifferent
fawerds Plaintiffs serious taedical needs by
'Tutowtiowally denying awd delaying prompt medical treatment toblaintift for
increased chranic prity in left testicle pesulting fiom _S2Xual assault (PRED
tothe PlatrttFE on 2-27-19. Scampone,while ACLOMPANY tha Hsltzapple during
mortahe Insuloy-Sick Call on 2-8-19, ecelued Subjective Knowledge verbally
Fram the Plaintiff indicating increased chronit pauh tn lett besticle the Sexual
ASSault CPREA-) wot being. veperted to ANY sta€P yet and Olamnd FR _NON-ACcesS
+o iE CRony medication. Our ete prescribed ‘br. PAtn , due bo Interterance
by RRakawski withholding the prescribed medication, Scampowe ana
re Holtz apple. (gnored my cegort of Sexual ASSAu lt, the Serious medical Condi#t-
lou, And the woneaccess to self CA cry Medication prescribed for prin, denying
ue due Process of LAW violating Gkth Amendurent: Constitutional hi
indentinal delny by Ickm pore And T-Holf2epple WAS due to persownl SRS
Agkinst Ola lEPs history oF £NGAGING in Sexual Acts uth Female StAPF-
which they both Are nware of per BEMR.

D) Defendant Spiny Buschopn, Medical Goctor, acted deliberately indiffee |
ent toulacds Plaintiffs serious Medical needs by

 

 

 

 

‘Tv tevtionally denying and delavitva prompt tuedical treats iut to Olaint£l

from l-22-19 +o present date tor Sectous medical Condition, specifica] lly A
lume_pn left testicle causing Chronic pain. B.Buschman ceived Subject ve.
knowledge of PlaintiPts Serious medical conduct, condition by A Sick cal]
reQuest while Plaintiff was_onw Suicide watch in the Health Seruices
Hos gite| AS PlaintifP WAS IN DAUM with NO PAIN Medication ON 1-2. %-19.

 

 

 

 
 

 

 

| \/ Qs TEER ~DB Documént i” Filed 03/04/19 Pagé 15 of 30
A

 

 

 

 

). Facts of Claims Continued bg 5

 

Despite subjective Kvewledge, B.-Bus haan ignored Aud completely disregarded

Plaintiffs hialth awd safe, ty exposinva Dininti€l to AN excessive risk of

Serious han in retalliation for Plaikti€l exerciSindg constitutional right

+ petition the government for redress wheroas B.Busthman discontinue od

Dlaiutiffs soft Shoe pass and diabetic soft Shoes ignoring all these
Xcessive risk’s of serous Marm posed to Plaintiff,

‘Tvtenctiowvally Interfering with presceibed medical treatment, by discontinuing
the Plaintifes soltshoo t ASS And access to diabetic soft shoes without any.
Non-Compliance while possessing Subjecdive Krow/ edge. of Plamtites Serious.

Medic Al Comdétsinns dinbetic INE uropath y Awd Tyee Due Diabetes, the Plaintiff
previous foot conditions resulting from institut inn issued boots, Anel the

substan tial cisK-of infections that lead 1 f6 AmpurAtions., but B.Buschman iguored

 

 

And tampletely disregarded these Known Substantial LISKS of Serlous harm _|

posed to Damn tiffs ‘hertth and safety by iaterfeciag with A prescelbed course
Of treatment:

E) Defeudaut C:-Trump, Registered Nurse, Acted deliberately inidcFberent-fawards

Plaintiffs Serfous medical needs by

‘Tuiterstionally interfering with Dain ti LES prascerbed Medication, by falsify liva
federal documents C Dla tls Bur eons Electronic Medecal Records) falsely
alleging Plaintif? was ALOM- -compliant with tH Adm inisfrations of pil) ive
medleations.! Ven latexine C180 mg) Aon! Oxcacbarnpene (300mg) while on
Suicide watch on /-ll-(9 inc the Health Seav/ Ces Hospite, Ce Thump possesied
Subjective Knowledge of Plaintiffs Serious medical co ha

hut- dux to Wtong Aud motivation And persovel bias towards Plain tiPls pistory
of CNG AGING i sexual Acts with Rule SHAPE, Crum was determined to
clan. Ly sely non-compliance to _tlin hate Plantif pill kine Access To
eliminate Plamndtif& Access to female StL, The delay was dotfrimentr/
fo Clanti fl from ttl9 dp plesent date Subjecting Plaintif Pts sructeased
Chronic diabetre Newoprthy, chronic print, AN viety, Paranolk, depression) Lbs

raumatic Stress Disorder, Suicidal thoughts, hedluciaations, loss. of concenbetion.
[2A diug b panic attacks.

 

 

 
 

 

 

TV SERIE SPORE CIRM DE Document I” Filed O03/04/19- Pagé 16 Of 30
: D. Facts oF Claims Continued 0 6

 

 

 

 

F) Defendant Cli) Lliams, psychologist , Acted deliberately indifferent
owAnas PlaintiPes Serious medical tweds by.
‘Trdentionally denying and delaying piaintifF Access ty Medical poressionals
ualified to provide prompt tedical treatment to plaintiFf once
Ln PIAINtiEES need tor medical attention. On 2-8-19 0m A fange colt 124,
at USP Allonwood, Plaindi EF provided CWrlliams the. Subjective Kuowledae.
of Plaintiff being Sexually Assaulted on 2-7- \Q_ by custody stall aibile in
Cestraints Causing increased cheoni¢ Pain iN left testicle feQuinina ptompr
Medical treatmont. C.wil liams ing fesponse to the Kivowleda ¢ of Plaintiffs
Serious Medical need resulting froni~a_ Sexual Assault (4 PREA), ianored
PlaintifhS Serious Medical care rveed by Not Contacting medical profess -
loalS And failed te comtact CEO to report Sexual | assault(PREA)
Violactineg DlantiPes Due Process of LAW Coustituti oval Nokt under the
FiFth Den oydtonth

G) Defendant 3. Prutzman, ot A acted deliberately indifferew}-towards
Plaintiffs Serious medical needs by

It fentiowAlly derying And delaying Plait iff access +o medical professionals
Qualified to provide prompt Med ical treatment +o Plaintiff ance being alerted

to Plaintiff weed for medical Attentions Om 2-9-19 ony A hande cell (ey ,
At USP Allenwood, Plaintile provided S. Pout Mant iN the presence ‘of
Warden G.Brrsloy, Associate Warden: S-Gibson, and Associate Warden
S.Pliler, +he subjective Knowledge oF PlAinti EP being Sexually Assaulted on
7-71-19 ANd weeding to be. pulled "out due to increased chronic pA iv lePt
tosticle feQuinind promot Medical treatment. S. Prutz man iN response ty
the Kwowledge of Plaintiffs serious Medical Led resulting from & Sexual
Assault CORER) ignored Plaintiffs serious Me ated by. wot Contac
Ing Medt{ ical professionals Awd _by_Not mitiating Sita PREA) investig-
Aton per Prison rape elimination Act for ?) Aintif vio lating Plain dibs
Due Process oF LAtal Coustifutiowal el ght Under the FIEth Amtendmonss
H) DeReadaut G. Beasley warden, ACted deli berately indifferent:
towards DlaintiPfs. Serious Medical Needs by

‘Intentionally denying and delayin. Plaintif. F ACCESS ty Medica! pro-
fessionals aualified + provide Ptowasst Medica Heated te Bat leith:

 

 

 

 

 

 

 
   
    

 

 

 

 
 

mya OBE PORTO BSED MAE ARocument 1 Filed 03/04/19 Page 17 of 30
O. Facts of Claims Continued 77

Oe To en Ee the Gon, Ac
ranioe colt 124, at USP Allenmood, Assert same facts trom G- one

T) Defendant S, Gibson, associate warden, Acted deliberately indiff
Crond- towards Plaintils serious medical needs by
Latewtiowally denying awd dela ying Diaintif£ ACCESS to medical profession
Als Qualified +o provide prompt medical treatment to PlrintiPl once.
being alerted to Plaintiffs weed for medical attention. ON 2-3-10,0MA-
PAnce cell I24 At USP P Allenurod, Assent Same tacts from G-oNe.

“T) Defendant S: Pliler, Associate ward en ACted deli berately indift-
grout towards PlaintifFS Servous medical weeds by
 Tixtonitionally denyig And delaying Pltin Hffaccess tomedical orot
esvionals Qualified topravice prompt Medical tromtment + Plaintf? ONCE
beng relented tp PlaintifPs Need for medica) At-tontton.Om 2-28-19, on A-
range cell [ (24 pat USP? Allenusrod , Assopt same facts from G-ONe.

2) Defendant(s) toha One: 3), Mary Tane(s), Acted deliberately
indifferent tnwards Plaintiffs serious medical needs by
' Tatentionally interfered with pcescribed iusuline oN Unknown, dates
(ouz to wot haviag o medical records of Suicide watch log from !-9-19 to
£29- 19.) and dates Kwown [Z7- 19, 2-19-19, aliminatina PlaimtiPhs Acces?

pcescribed +roptment while Plaintiff was ow Suicide watch bern
housed in the Health Services Hospital, The dentals delays, And ube
ferances cAushd Plaintiff high blood glucose levels aggravating diabetic
Néluropat hy for which Plaintil was not beinig tented for dub +0
Ventla Pevinie CL 50m) and Oxcar baz apenve { 200m5) helivg discontinued.

1) Defendant Bresand Correctional Officer, ACKed defibermbely indi ~
Prout towards Plaintifes serious MedicAl needs by
Tydentionally deuyivg And delaying Pinintiff access to medical profese—
lowals Qualified to provide prompt nedical treatment to Plaintiff once
belna alerted to Plaintiffs weed for medical AHenHons Ons 2-19-14,
Dininbtl alerted Brosard to medical not delivering prescribed ind SUD IAS
AS Plaintiff iS ImSulin dependant while ons Aténige cell 103, but
Brosand iqwored and SubseQuentHy failed to take ‘Actions Amd
Contacd Medical professionals: bf Plaintitts serious medical weed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

TVs, Cebe ee FODSRERDMARG Document 1 Filed 03/04/19 Page 18 of 30

 

D, Facts ut CHAIMS Continued Pg ¥

 

 

-) Defendant Brosard, correctional officer, ACted deliberately indifferent
ards Plaintiffs Sentous psychiatric Needs by

Tatentionsally failing to take action or inform Competent authorities
ONCE being alerted do Plaintiffs psychiatric needs on 2-19-40 At-lunch
ON A- ~CANGE Cell 103 when Plaint fl Stated feeling like hurting myselF
but Df williams told me to tell custody before engaging th suit—harm /
Bresard Secured Plad LF tn handcuffs, ‘then Allowed Penwey! to order the
Dinin tiff to coturas restraints without being pulled outof cell and
Asiessed by Dsycholay Statf while PlaimtiPe was ons Suicide Risk
Manag fone Dian. Psychology wes neuer comtacted:

My Defewdaut Pensyl, Correctional officer,acted deliberately indi-feceat
towards PlainttLlS Serious psychiatric needs by

Thutentionally failing to take Actions ar inetorta Competent authorities

 

 

 

 

 

 

 

 

 

 

duce being Aletted ‘to Plaintiffs ps, ¥chiatilc rnoods one 219-19 af bunch
OAp A~ range cell (03 when Plant fl was iw handcutts for tating to
Defewdanct L “feeling Lika hurts myself but De uslliam
+t ll custody before enoagima iM seit harm  apdeored Plaintiff to return
the handcu€Ps without beinsh pulled out ef cell Aud assessed by pSyche|~_|
pQy sta hh while Plaintifl was-om Suicide Risk Management Plane
Psycleloay WAS Never Contacte di

M) Polo mdant Pensyl, Correctional OFFicer, Acted deliberately indif—-
eront towards Plaintiffs sprious Medical weeds by
“Trtention ally den ying Aud delaying Plant EF Access ty medica! profe—
sslowals Qualified to prov) ide prompt Knodical treatment to Plaintiff once
being Alented +n Piaimti Pes weed fac medica) aAtbention.On 2-19~I4,
PlainHFE alerted Pensy! +o medical wot delivering prescribed insulins
AX Plaintiff is iwsuliny depende (le -pawae, Cell 163

Posy! ignored and Subsequently failed to tate actions And Contacte

Agedical professionals of PlaintifPs serious naedical weed.

 

 

 

 

 

 

 

 

 
 

 

Ty. Ste behtent 03 CMe” Document 1 Filed 03/04/19 Page 19 of 30

 

 

D. Faots of Claims Continued Kg Q

 

N) Defendant Duraty, Lieutenant, acted deliberately indiffocent towards
Plaintiffs sectous 4 psychiatric needs by
Tutewtlowally failing to tak e action oe fon compote nt Authorities ONCe |
being alerted to Plaintifes ps ychiatric needS_On. [-2-19 during escort of |
Plaintiff ftom Licutewants office to the Special Housing Unit when

 

 

ea Stated +0 Duran “XE will Kill myself before L go back to the, SHU. u
UCAN laughed at Plaintiff aud stated “do us All A favor then “ and

 

 

Drought 0] Dininti£l +o the SHU then Waving back +o general population.

 

_ ©) Defendankodohn Noes), Cortectictva officets , acted deliberatoly
fudiPf cent towards Plaintiffs Serious DSyChiATIIC needs by
 Trtenstion al ly fail ling to tatte ACHIoN oc ivform competent Authorities ONCZ

 

 

ting alented ts Plativti PPS psychiatric Needs oN \-2- +14 during +ime

 

whan? Plainti£e refused to_retuew handcuffs: Stating ‘L wantto die”
repeatedly, then fétucned handcuffs, femoved T= shin, stretched the
“Eshist, tigd it Around neck , then to top of holding CAGE. An unknown
Correctional® ‘Stated " 90 Ahead and doit while Another unknown Correct-
fonal officer Stated “do it and I will. AS you, “ t teukenant &Rakowsk |
+hen aperorched Plaintiff boandis)aing a CaN oF GAS ordering PlaintiPE to
Submit to restraints Stating “T will GAS Your Aftera stendoft, flaintiff
_SAt dows in CAQL fot A duration of hime AAAS given. SHU clothes and
forced +o A- “range cell 103 without being assessed by psychology.
Ow |-Q- 14, C. willtams Phd on A- =fange. iow Cell 103 declared Plaintiff
Suicidal avd placed Plaintiff ow suicide watch from [-9-19 to}25-19,
then placed Plaintiff on Suicide Risk Manegemenst Plan fou | 15-19
to projected date oF March | ,20/9,
p) Defendant R.Rakowskl, Licute want, Acted deliberately indifferent
lowards Plaintiffs Serious psychiatric Needs by

 

 

“Tvtewtowadly Fril lng do take Action or (nform Compatent Authors Ls ONCE
befug alerted to Dlaintiffs psychiatric Meeds ons |-2-/9 during time
wher, OlaintiLE tefused to returns handcuffs STATING "Tuamnt dodie “
repeated ly, ASsent same facts trom O-one,

 

 

 
 

 

 

rN, » et aeald OE CAL TH Document 1 Filed 03/04/19 Page 20 OT 30

 

 

 

D. Facts of Claims Continued g 1D

 

 

Q) Defendant J: Mulrine advanced level psychologist acted deliberately
diffe cent towards Olaimtif£s serious psychiatric needs by

 

‘Tuteutionally denyiag and delaying prompt Meira} health Care to PlaintifA

 

by falsi fying Coderal documents C "plAintiles. Psychology dar System ) And

 

fr isely repaitineg “brio combact” with Plainbte in December ZOI Lor

 

Diam HEES monthly therapeutic Chronic Care Level (Mental ) Two

 

visth VlaintPe had Zero contact with Tf Mulrine during December;

 

when Primary Mental Health Care Provider C.Willitms was’ oN VACALION OF

 

unavailable. TMulrine frlsifved the month ly wisit due fo A persowal bias

 

wands Plaintiff And histoty of engaging in in sexual Acts with female stable

 

_ the delay oF mentel health care resulted Yu Plaintiffs placeruent- im SHU

 

under threat assessment oF C.Geibal, Correctional officer, who felt

 

theeetonod by Plaintifes presence ini general population tolthout An incident

 

_report hela. written Por Any prohibited Conduct: Chslng Dlalstiff #y

 

become Suicidal,

 

R) Defendant RiRi'shel, Registered Nurse, ACted deliberately indifEerent

 

 

towards Plaiutifts serious naedical Needs by

 

Bytentionally deneylneg And delaying prompt med)ce| treatment to the
PlainHteét Ov LI dusring restrain? check by observing MASSIVE Swelling
in both hands from tight “hand restraints , ordering the ‘hand restraints Yo
be loosened wor dotumencting +he cuts op swelling Cedemn) on PpinttRy
Buredta Electronic Medical Records ( BEMR), covering “ip Plaintiffs (yjuries

to Drotect excessive use of force techaiaues Used by KR Rekowsk1, delaying
prong naedical treatment +o Plaintife

 

5) Defendant MLesher, Registered Nurse acted deliberataly ind:frent

 

towards PlaindiPis Serious medical needs by

 

Livteutioually demying soul delaying prom pt medical treatment to fhe

 

 

Plaintiff ow 2-]- | g dicing Appl cation. of hard restrabnts by ebsetuing the —
tlohtness of hard wrist resfrata fs, but falsely stating that resterints were
wet tight, Allowing them to be used asafarm of planis hm d eycessive

nent An
use of force dechninue by h.kakKowsk? , delaying prompt med cal
treateronut to Plait ££,

 
 

 

 

 

LY, SPI MON ee OE ME Document 1 Filed 03/04/19 Page 21 of 30

 

D. Facts of Claims Continued Po}
CLAIM TWO! Excessive Force

 

D) Defendant R Rakowski! Lieutenant, Subj jected Plaintiff to cruel atvd unusual.
gun shment by Using excessive force. / v Against plainHEE lolating Eighth and —

iEth Amen daaents by, On 2-71-19 »
sina immediate use of force Against P| Plaintiff without Dla iutiProosing a threat

 

 

 

Ly lS self by committing self harm, posing athreat to staff by Hirearening

 

or Attempting +o assault Staff, br posing a theeat to property by destroying
govern mont pCapert y Plain iL did mot cecetue Incident preoart fiom _*
“R: Rakowski or M.Cret Fir Any prohibited conduct amd force used wAs
beyond +he force NecesSary to subdue Plaintifl as Oaindif f followed al)
ditect orders by R. Rakowski +0. Submit te festraints, while an SRMP by
p6ycholog y staff C:uilliams but was placed directhy ix: hard pmnbuletory
costraints when Sott cestraluts were ajeuer ineffective, Atid before.

Any Staff psychology) could assess PlaintifP +o avo) \d_ restraints Use.
Zz usitg Immediate use of force Against Plaintiff by Sexually assaulting
Dlaind EP Sadistically and maliciously +o cause harm +o PlaIntiPe for
Plaintiff engaging ‘in protected Constitutional el ight dy petition, the

Government "Bee Podress Against R.RakowSK} for derytna Aad delaying

ACCESS +0 osycholoa y authoritios Duce belnug plemed ons |-2-10 of My
Psychiatric nieodSs the restteints And sexual assault were used in
Sadistic MalictouS MAtuvers Not +6 restore good Faith and Disciolines
DH mines Boyer, Corrections Officer, S ubjected Plaintif to crud and
Uunustal p )

Eighth and Fifth andntats ON 2-17-19 by
' using immediate use of force Applying excessively tight hard hand

wrist testraints tw Sadistic MAL Cious WAANINOL tech oiaus tp CAUSE
Unihe C2SSAL i A

Qood Caith end Di Scipline.

 

 

 

 

 

 
 

 

 

 

TY, CEO Goss OMAP RR, Document 1 Filed 03/04/19 Page 22 of 30

 

 

PD. Facts pf Claims Continued Pa \2

 

CLATMTHREE! Hight to Access The Courts

 

F) DefemdAnt C.will (AMS, psychalog ist, denied tho Plaintiff
Constitutional ofght to access the Courts “ufolating First Amendment
by from 1-25-10 to current date,

testriet ing Any Lean! work thet isin: Plainti Fes Stored personal
property, Yueto PlamtlEf mor haths AN Active CASE limiting

"‘OpmdPls access to the Courts +o initiate present lawsult,—

other lawsuits, And post convicfrons Coliek Motdcons chellengdiug

Plaintiffs foderal Conviction for CAS£, 4106" 80009-FKS-Cr
ntewtiowally, because Plaintiff informed C-Williams of fatent

+o _Seek damag es tr denial of Adeouate meatal health cale
4roattaentt per. Suicide Kisk ManAagenunt Plan Hat does not
oxist me BOP Policy Po-aveld therapeutic treatment for

Paranord Schiroprenix, Anti social Personality Disorder, Depressive

Disorder, Anxiety, Post Traumatic Stress Disorder, Suicidal behaviors
Such AX solf mutilation, All inmates were authorized Ler! work our
of there personal property, but CAuilliams would aot ruthoriTe
Legal work Por mo unless L hacl nn ache CASe in Court, delaying

 

pil my Attempts fo Access the Courts.
LU) Defendant Me Kimbel -cheef psychologist, denied ths Plamtiff

 

Const Hutional right to access the Courts? viel slAFing
hy #rom_[-25-19 “ds cucrent date Loe

 

Authoriring CWilliams to restrict Any Lege] pork int Plaint fEs

 

Stored personal Property, due to PlabtiPP mor having An AC#IVe

 

CAS It mitins Plamdrees Access to the Courts to Mitinte lawsuit,

 

Other lawsuits , pnd pest conviction reliok wsotions Challenging

 

plalatlPés federal conviction for cAse, 4 10b-00009-TKS- cf”

 

Tatentlon ally to assist C.lwillems ust SRMP +o Avoid therapeutic

 

treatmenit for nbove mentisned mentel dorders in F- ONE.

 

 

 

 

 

 

 
 

PV, cas OOK PE ORANG Document 1 Fes 03/04/19, Page 23 of 30

 

 

 

 

0. Facts of Claims Continued Py |4 Po.

 

Uy: Defendant Fri ant; Corcectional Officer, dented the PlAINHFF

 

Constitutional eight to access the Courts : Milo latinsg Eicst Amendment

 

Oh 2-12-19 by“

 

 

 

‘interfering with Comified Mail Recelot 7009 3H10 O00! 4922

 

W105 “adotessed to OFFice of the Clerk, United States District Court,

 

Middle District of PennsyivANLA , Willi Am J: Nealon Federal BIDG & US.

 

Courthouse,235 North Wrsh ington Avenuz, £0. Box NU, Scrasstont, PA

 

IP50I-HUS!” which ene losed AN Approximabe ly le page Bivens
Acton Ag aINST I7_ USP Allenwoods Defendants for violations

 

of federal lau) And A Preliminary Iujumchion~Temporary

 

 

Restraining prder from Defendants immediately relocatina-
Plarnsti£e Prom USP Allenwood- Certified Marl” never was ©

 

‘Drocessed but was Submitted by hand with Postage stamps,

 

hut wever made it to Federal courthouse.

 

 

 

 

 

 

 

 

CULA-LM EOuR ’ Right to due Process oF LAW, St Amen

 

 

 

G) Dzfendant S, Prudzman, STA denied PlaintiFP Due Process

 

for Sexual Assault CPREA) Invest) gation, Assect samefacts
From Gone

HD2Fendant G. Beasley, Warden , denied PlainstiFP Due Process
for Sexual AsSAULt CPREA) Investigation , Assert SAMe tacts
from G-ONLs

 

 

I) Defendant S.Gibsow Associate Warden denied Plaintife Due

 

 

Process for Sexual assault (PRER) IN Vestio, BHON. assert Same facts

 

ftom Gone.

 

 

J) Oefewdant S. Piiler Associate Waten,dewied Plaimtitf Doe

 

Procese for Sexual assault (P READ IVV.ASH OAFION / assert Same tacss
Sprom_G-ON2s
B) Defendant J-Holtzreple, PA, denied PlaintfP Due Process

 

je

 

or Sexual ASSAUL+EC PREA Vin vestigations, ASSet+ Same Facks

 

Pram Bo ONLe
Continued ern back

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 24 of 30

 

Pro So !4 (Rey. 12/16) Complaint for Violation of Civil Rights (Prisoner)

VH. Exhaustion of Adminlstrative Remedies Administrative Procedures
The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action shal! be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.” .

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

4 Yes
[[] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

USP Allenwood

B, Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

x] Yes
[] No
} Do not know

Cc. Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[x] Yes
[ No

C] Do not know

 

If yes, which claim(s)?

 

Page 6 of 11

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 25 of 30

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) ners

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

(x) Yes
[7] No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

J ves
[_] No

E, If you did file a grievance:

1, Where did you file the grievance?

USP Allenwood

2. What did you claim in your grievance?

Denial of SOFt shoe  SoFt Shoe. pass, interfering with previous Prescriphony.
Dewinl oF Insulin by medical StafRdates unsure (No medical fecords)
Dewia) delay.by Dura, Rakowsk' A SHU Star to psychology staf F

What was the result, if any?

   

+

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

1

 

Remedy iS*unavaiin bleo me

Page 7 of 11

 

 

 
 

 

Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 26 of 30

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civi! Rights (Prisoner)

F. If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

Dewied remedy Forms And extension, Memos

ceatened by f: Rakowski wi EY Ce SSi j
N Tear Atte ing urmer> FeMedles dueto +hreats and ‘Force,
2. If you did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

Selof~ J: . Si e.

G. - Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

. . . i . X |
Homedy process cendéred “unavailable”, Remedies “ExnauSted ”
(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?
[_] Yes
[X] No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

N/A

Page 8 of 1

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 27 of 30

 

 

Pro Se 14 (Rey, 12/16) Complaint for Violation of Civil Rights (Prisoner) .
aero Se 4 Rev._12/16) Complaint for Violation of Civil Rights (Prisar — rrr err

A, Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action? '

[x] Yes
C] No

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit

Plaintitts) Cleveland thor Adams
Defendant(s) John Doel S) EY AL

2. Court (if federal court, name the district; if state court, name the county and State)

U.S. District Court for District of Colorado

3. Docket or index number

No Access to Lega) work in Personnl Froperty

4. Name of Judge assigned to your case

NO Access to Legal work in Personal Property

5. Approximate date of filing lawsuit
G-l-]¥
6. Is the case still pending?
‘(} yes
‘ XX No

If no, give the approximate date of disposition. } O~ } ~)¥

7, What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Dismissed failure to complete Complaint in ZOdays

Cc. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

 

' : Page 9 of J1

 

 

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 28 of 30

   
   
  
  
   
  
 
   
   
   

' Pro Sa 14 (Rav. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

————=
CJ Yes
R] No
D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format}

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s}

 

 

2. Court (iffederal court, name the district; if state court, name the county and State)

 

3. Docket or index number

 

 

4, Name of Judge assigned to your case

*

 

5. Approximate date of filing lewsuit

 

6. Is the case still pending?

Tj Yes
| No

If no, give the approximate date of disposition

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Page 10 of 11

 

 
Case 3:19-cv-00388-RDM-DB Document1 Filed 03/04/19 Page 29 of 30

Pro Se 14 (Rev. 12/16} Complaint for Violation of Civil Rights (Prisoner)

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: P-}- q

pn

Signature of Plaintiff DA aia

Printed Name of Plaintiff Cleveland thor AdAmS

Prison Identification # } YW] 80- 0OD4

Prison Address ysp AlleNnwood i PO. Box 3000
White Deer PA V1837

Ci State Zip Code

 

B, For Attorneys

Date of signing:

Signature of Attomey
Printed Name of Attorney

 

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page )] of 1)

 

 

 

 
 

 

"Gage 3:19 h'v-00388-RDM-DB Document 1 Filed 03/04/19 Page 30 of 30

 

 

white Deer, PA 7887 | on

 

VED TO: OFFice oF the Clerk
INTON | Peter T welsh
4 2019. UNTTED STATES Drsterct couRT
MIDDLE DISTRICT GF PENNSYLVANIA
A? William J Nealon Fed<ra| BLDG
UTY CLERIS Z35 No WASHINGTON Avenue.

Tir PrO- Box NU
Al Nail Scranton PA 1850)-)YX
i . .

i
,
St 6806 g2iz SElS SOSG |

JWNN SNDIOVELSasN
8P11-4088) Yd NOLNYHDS Le awe
SPE XOB Od Peay So SY
. dis -
{ UNITED STATES
: Bed Postal SERVICE.

 

  

| : Cleveland Thor Adams #14780-00L |
| USP AlN woo |
PO: Box SOO

 

 

 

provided solely for use in sending Priority Mall@ shipments. Misuse may be a

kaging is not for resale. EPI4F © US. Postal Service; July 2013; All rights reserved,

‘al Service® and Is

violation of federal Jaw. This Pac

This packaging is the property of the U.S. Post:

 

 

 

 

 

 
